FILED
                              NOT FOR PUBLICATION                             SEP 24 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DUNG KIEN TANG, a.k.a. Dung Tang,                 No. 08-72232

               Petitioner,                        Agency No. A041-967-768

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Dung Kien Tang, a native and citizen of Laos, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for 212(c) relief for failure to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prosecute. We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law, including due process claims, Ram v. INS, 243 F.3d 510, 516 (9th

Cir. 2001), and we review for abuse of discretion the denial of an application for

relief for failure to comply with fingerprinting regulations, Cui v. Mukasey, 538

F.3d 1289, 1291-92 (9th Cir. 2008). We deny the petition for review.

      The IJ did not abuse his discretion by denying Tang’s request for a

continuance and his application for 212(c) relief. The IJ instructed Tang in both

oral and written format to submit himself for fingerprinting and informed him of

the consequences of a failure to do so, yet Tang could not provide a reasonable

explanation for his failure to comply with the fingerprinting requirement. See 8

C.F.R. § 1003.47(d). Accordingly, Tang has not established good cause for his

failure to comply. See 8 C.F.R. § 1003.47(c); cf. Cui, 538 F.3d at 1293-99. Tang’s

due process contention fails as well. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring agency error for a petitioner to establish a violation of due

process).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-72232